By the Gourt,

Whitok, C. J.
According to the decision of this court in the case of Potter vs. the town of Blooming Grove, ante, and other similar cases, the judgment of the court must be reversed. The court below had no jurisdiction, for want of compliance with the statute regulating appeals from justices. (See Revised Statutes, chap. 88, § 230.)
It is therefore quite immaterial whether a judg. ment of non-suit was in fact ordered by the court at the October term, 1853, according to the affidavits filed by the defendant in error, or not. We need not therefore consider the question whether it was proper .for the court to receive the affidavits, nor whether the judge decided correctly' upon the matters contained in them. Judgment reversed.